Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-22-2005

USA v. Buckner
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4425




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Buckner" (2005). 2005 Decisions. Paper 208.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/208


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                        No: 04-4425

                            UNITED STATES OF AMERICA

                                                 v.

                                   JAMES BUCKNER,

                                              Appellant

                       Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                 (Crim. No. 03-cr-00352)
                       District Judge: Hon. Christopher C. Connor

                     Submitted pursuant to Third Circuit LAR 34.1(a)
                               Friday, September 16, 2005

                          Before: ROTH, McKEE and FISHER,
                                    Circuit Judges

                           (Opinion filed: November 22, 2005 )

                                         OPINION

McKEE, Circuit Judge.

       James Buckner appeals from his judgment of sentence, arguing that the district

court improperly applied one criminal history point for his prior state conviction for

possession of a small amount of marijuana. We disagree and for the reasons that follow,

will affirm the judgment of sentence.



                                             1
                                             I.

       Buckner was sentenced under the previously mandatory regime of the Federal

Sentencing Guidelines. However, the Supreme Court’s decision in United States v.

Booker,    U.S.   , 125 S.Ct. 738 (2005), worked a sea change in federal sentencing.

Under Booker, mandatory enhancement of a maximum sentence under the sentencing

guidelines based on facts neither admitted by the defendant nor found by a jury, violates

the Sixth Amendment. Thus, after Booker, the sentencing guidelines are “effectively

advisory.” Id. at 757. Accordingly, district courts will now consider the applicable

advisory guidelines in addition to the factors set forth in 18 U.S.C. § 3553(a).

       Although Booker was decided after Buckner was sentenced, Booker is applicable

to all cases on direct review. 125 S.Ct. at 769. Therefore, in accordance with the

practice we established in United States v. Davis, 407 F.3d 162 (3d Cir. 2005), Buckner

and his counsel were directed to state whether they wished to challenge Buckner’s

sentence under Booker. Buckner has decided that he does not challenge his sentence

pursuant to Booker. Accordingly, we will decide his appeal on the merits. See Davis, at

166.

                                            II.1

       Buckner makes two arguments in his appeal. First, he contends that the state


       1
         Because we write only for the parties, we recite only the facts and procedural
history necessary to our brief discussion of this appeal.


                                              2
conviction for a small amount of marijuana is classified as a Class C misdemeanor under

federal law and, therefore, pursuant to § 1B1.9 of the guidelines, that conviction should

not have been included in the calculation of his criminal history category.2 We disagree.

Section 1B1.9 applies to a situation where the defendant is charged with a Class B or C

misdemeanor. It has nothing to do with the calculation of a defendant’s criminal history

category. Rather, § 4A1.2(c)(1) provides that all misdemeanor and petty offenses are

counted for criminal history purposes, except for certain enumerated offenses that are not

factored into the calculation. Possession of marijuana is not listed as one of those

enumerated offenses that limits the counting.

       Buckner’s second argument is that because he was fined for the state marijuana

conviction and not sentenced to prison, that conviction cannot be included in the criminal

history calculation. We again disagree. The Supreme Court has held that an

uncounseled misdemeanor offense that carries with it no sentence of imprisonment is


       2
           Section 1B1.9 of the guidelines provides:

       The sentencing guidelines do not apply to any count of conviction that is a
       Class B or C misdemeanor or an infraction.

Buckner argues that under Pennsylvania law, the crime of possession of a small amount
of marijuana is punishable by a maximum term of imprisonment of 30 days, or a fine of
up to $500, or both. 35 P A. C ONS. S TAT. A NN. §§ 780-113(a)(31), (g). Therefore,
because the guidelines provide that a “Class C misdemeanor is any offense for which the
maximum authorized term of imprisonment is more than five days but not more than
thirty days,” U.S.S.G. 1B1.9 cmt. n.1, Buckner contends that the state marijuana
conviction cannot be included in the calculation of his criminal history category.


                                               3
properly counted in the calculation of a defendant’s criminal history category, and

Buckner’s argument to the contrary is therefore without merit. Nichols v. United States,

511 U.S. 738, 746-49 (1994).

                                           III.

       For the above reasons, we will affirm the judgment of sentence.




                                             4